The opinion of the court was delivered,
by Lowbxe, J.
If one of the heirs of an estate is in debt to it, he may be treated, in its distribution, as having an advancement to the amount of his debt. It is as auxiliary to the distribution that questions of advancement are raised. They belong to no other part of the administration of the estate. As a preliminary to a distribution, the Orphans’ Court may settle all questions of advancement or of debts that are to stand for advancements; but it cannot go farther and decide that a distributee is in debt beyond his share of the estate, and such a decision can furnish no foundation for any process to compel payment of a debt or of any part of it. The decision charging it as an advancement is as conclusive as any other judgment, but the surplus beyond the share of the person advanced is not different from a claim against any other *211debtor, and must be collected by the administrator or accounted for by him in the same way.
We are satisfied that the money paid by the intestate for his son Jonathan was not a gift, and that as either a debt or an advancement, it must, if not refunded, stand against his share in the distribution. It is not very clear from the record what decree was intended to be made here. If the decree is that Jonathan .owes a debt to the estate beyond his distributive share, it is a departure from the purpose of the proceedings. We correct this by a slight change in the decree.
Decree. — The decree of the Orphans’ Court charging Jonathan D. Springer, one of the distributees, with the sum of three thousand eight- hundred and forty-seven dollars, paid for him by the intestate, on the 21st April, 1839, is affirmed so far as the same is charged as an advancement, but with no other effect, and the cause is remanded to the said court for further proceedings according to law.